Citation Nr: 0531532	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-40 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to August 5, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, for the period on and 
subsequent to August 5, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1967 to October 
1971, including Vietnam service.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO), which granted service 
connection and assigned a 30 percent evaluation for post-
traumatic stress disorder, effective October 1993.  
Thereafter, a December 2000 rating decision increased the 
evaluation for said disability from 30 percent to 70 percent, 
effective August 5, 1997.  In August 2001, a hearing was held 
before the undersigned Board Member/Veterans Law Judge in 
Washington, D.C.  

In October 1991, the Board, in part, remanded the post-
traumatic stress disorder disability ratings appellate issues 
to the RO for additional evidentiary development.  In July 
2004, the Board remanded the case to the RO for additional 
procedural development. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board reframed the disabilities ratings appellate issues 
accordingly.




FINDINGS OF FACT

1.  Appellant's post-traumatic stress disorder for the period 
prior to August 5, 1997 was manifested primarily by anxiety, 
depression, nightmares, sleep difficulties, and 
irritability/anger, and reported global assessments of 
functioning scores which indicate that overall, appellant was 
primarily no more than moderately impaired from a 
psychologic, social, and industrial standpoint, productive of 
definite, but not considerable, social and industrial 
inadaptability, and did not result in occupational and social 
impairment with reduced reliability and productivity. 

2.  The appellant's post-traumatic stress disorder for the 
period on and subsequent to August 5, 1997 has been 
manifested primarily by anxiety, depression, nightmares, 
sleep difficulties, and irritability/anger, and reported 
global assessments of functioning scores which indicate that 
overall, appellant was primarily no more than severely 
impaired from a psychologic, social, and industrial 
standpoint, and did not result in total social and industrial 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to August 5, 1997, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9411 (effective prior, and on and subsequent, 
to November 7, 1996).  

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder, for the period on and 
subsequent to August 5, 1997, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (effective prior, and on and 
subsequent, to November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a July 2004 VCAA letter that was 
sent to the appellant pursuant to the Board's July 2004 
remand.  Additionally, such written correspondence as well as 
a Statement of the Case, Supplemental Statements of the Case 
and other documents informed the appellant of what 
information and evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The July 2004 VCAA letter specifically informed 
him, in part, that he should submit evidence showing that the 
psychiatric disability had "increased in severity."  It is 
clear from the record, including the VCAA letter, that 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the Supplemental 
Statements of the Case included the provisions of 38 C.F.R. 
§ 3.159(b).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal were either decided prior to VCAA enactment or prior 
to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by 
documents of record including said July 2004 VCAA letter as 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notice, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  Additionally, it 
should be noted that appellant is being represented in this 
case by a service organization who apparently is well aware 
of the VCAA and its requirements.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
volumes of VA and private medical records and numerous VA 
examinations, including psychiatric and psychologic 
examinations.  A comprehensive medical history and detailed 
findings with respect to the psychiatric disability over the 
years are documented in the medical evidence.  Such evidence 
sufficiently described the nature and severity of the 
service-connected post-traumatic stress disorder, and 
included assignment of scores on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  
Additionally, appellant has had the opportunity to testify at 
RO and Board hearings.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims that 
are being decided in the Board's decision herein.  Although 
the RO diligently attempted to obtain certain private medical 
records, this proved futile.  See appellant's November 2002 
written statement and the RO's May and July 2003 letters.  
Essentially, all available evidence that could substantiate 
said claims has been obtained.  There is no indication in the 
file that there are additional, relevant, available records 
that have not yet been obtained.  See Mayfield, supra.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including post-
traumatic stress disorder (Diagnostic Code 9411), based upon 
the degree of incapacity or impairment:  "Definite" social 
and industrial impairment warranted a 30 percent evaluation; 
"considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative", and invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In 
a Precedent Opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  
Additionally, in Hood, the term "considerable" was declared 
as meaning "rather large in extent or degree."

The VA most recently amended its regulations for rating 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
§§ 4.125-130).  Section 4.132 was redesignated as § 4.130.  
The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder 
(Diagnostic Code 9411).  A 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

The old and amended versions of the mental disorders 
regulations appear applicable in the instant case, since 
appellant appealed a December 1997 rating decision, which 
granted service connection and assigned a 30 percent 
evaluation for post-traumatic stress disorder, effective 
October 1993.  It should be pointed out, however, that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC. 3-2000 (Apr. 10, 
2000).  See also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  
The Board will apply the old and the new criteria, whichever 
are more favorable, to the claim at issue, to the extent 
indicated.

With respect to the period prior to August 5, 1997, 
appellant's service records indicate that his Air Force 
military occupational specialty in Vietnam was fire control 
systems repairman.  Private clinical records dated in the 
early 1990's indicated that appellant sustained a neck injury 
in an industrial accident in 1990 with resultant neck fusion 
and was receiving workers' compensation benefits.  He 
reported having nightmares related to that accident.  Post-
traumatic stress disorder versus major depression, single 
episode, possible intermittent explosive disorder, obsessive-
compulsive disorder, and obsessive-compulsive personality 
traits were diagnosed.  On July 1991 VA psychiatric 
examination, appellant complained of depression, anxiety, 
helplessness/hopelessness, and unemployment since a cervical 
spinal fusion in 1990.  Moderate to severe major depression 
and an adjustment disorder were diagnosed.  

VA clinical records reveal that in November 1993, appellant 
had a history of stress symptoms, including nightmares, 
explosive reactions, withdrawal, and uncontrolled anger; and 
symptoms had increased after an industrial accident.  
Clinically, he appeared correctly oriented.  Affect and 
judgment were variable.  Memory was intact.  Anger was 
described as a serious issue.  Post-traumatic stress disorder 
was diagnosed and a GAF scale score of 60 was assigned.  In 
May 1994, appellant appeared to have a happy affect and mood 
and it was noted that he had made a giant step forward in 
self-management.  

On July 1994 VA hospitalization, it was reported that 
appellant had flashbacks, nightmares, and decreased sleep, 
with history of recent treatment for increased depression.  

VA clinical records reveal that in October 1994, appellant 
reportedly had increased post-traumatic stress disorder with 
poor sleep and flashbacks.  He reportedly was under increased 
stress after a recent hearing on his workers' compensation 
case.  In April 1995, appellant reported having a panic 
attack in January 1994 when the domiciliary was locked at 
night, which reminded him of when he was imprisoned in a hole 
in the ground for a week in Vietnam.  He told of being 
captured and tortured for one week before he escaped.  The 
physician noted that appellant was convinced that he had 
combat experience even though he was an electronics 
technician in the Air Force assigned to an air base for 
ground maintenance and that nightmares and a flashback were 
related to this combat experience.  

On May 1995 VA psychiatric examination, appellant had a 
history of restless sleep, irritable mood, and inability to 
cope with physical limitations caused by an industrial 
injury.  During the interview, it was noted that he had a 
tendency to exaggerate his symptomatology and that he did not 
express any symptomatology suggestive of post-traumatic 
stress disorder.  Clinically, he appeared calm, cooperative, 
with good personal hygiene.  Mood was euthymic and cognitive 
functioning was intact.  Major depression, single episode, in 
partial remission with medication was diagnosed and a current 
GAF scale score of 55-60 was assigned.  

VA clinical records reveal that in June 1995, appellant 
reported feeling improvement due to psychotherapy.  His mood 
was a "4 (with 10 the best) and sleep was a "5", with 
occasional suicidal/homicidal ideation.  It was noted that he 
felt in control of himself.  

On August-September 1995 VA hospitalization, it was reported 
that appellant was admitted for suicidal thoughts, although 
he stated that he did not have actual suicidal intent.  He 
reported that recent "stressors" included waiting for a VA 
decision on a service connection claim for post-traumatic 
stress disorder, his unemployment, and marital difficulties.  
During hospital stay, his medications were adjusted.  
Diagnoses were post-traumatic stress disorder and major 
depression with claustrophobia.  It was noted that highest 
level of adaptive functioning during the past year was fair, 
and that current functioning with family and others was 
markedly impaired.  A GAF scale score of 75 was assigned.  

During a March 1996 RO hearing, appellant testified that in 
Vietnam, his air force base was attacked and that while on a 
perimeter sweep in the jungles he was captured by enemy 
forces for several days.  Parenthetically, the RO 
subsequently attempted to verify his prisoner of war status, 
but that his service records did not substantiate any such 
status.

VA clinical records reveal that in September 1996, 
appellant's complaints included headaches and having to wear 
wrist splints.  He reported an inability to sleep and an 
increase in family arguments.  In October 1996, he reported 
"flying off the handle" 2-3 times weekly preceded by 
headaches, and that he had a "healthy dose of paranoia."  
It was assessed that he did not appear as depressed or angry.  
In November 1996, he reported having less nightmares of about 
3 weekly.  He appeared alert and communicated well.  In 
December 1996, it was reported that he was managing his anger 
"reasonably well."  In February 1997, he reportedly was not 
feeling well and sleeping less secondary to pain.  In March 
1997, he was groggy with memory problems and appeared over-
sedated, which appellant attributed to a change in 
medications.  In April 1997, he appeared to have anger and 
discouragement.  In July 1997, he appeared alert and relaxed, 
and communicated well.  He had an anxious mood with decreased 
impulse control, and complained of flashbacks and nightmares 
3-4 weekly.  There was no suicidal/homicidal ideation.  

With respect to the period on and subsequent to August 5, 
1997, on August 5, 1997 VA psychologic examination, appellant 
appeared alert and correctly oriented with good cognitive 
controls.  Mood was depressed and anxious with flashes of 
irritability and anxiety.  At one point, he became almost 
tearful when discussing his current life stressors.  The 
examiner stated that appellant's presentation of certain 
incidents, such as being a prisoner of war, were vague; that 
other alleged incidents appeared exaggerated; and that he 
became tangential when queried about details of his 
experiences.  Major complaints were described as nightmares, 
intrusive thoughts, hypervigilance, chronic anger, and 
emotional numbing.  Psychologic test results were interpreted 
as showing moderate to severe post-traumatic stress disorder 
symptomatology.  It was opined that in general, appellant had 
post-traumatic stress disorder symptoms "compounded" by 
severe major depression most probably exacerbated by physical 
problems and financial concerns.  Diagnoses were major 
depression; and post-traumatic stress disorder, chronic, 
severe.  A GAF scale score of 45 was assigned with major 
functional impairments in work and mood noted.  On August 14, 
1997 VA psychiatric examination, appellant appeared 
cooperative, correctly oriented, with intact memory, speech, 
and other cognitive functions.  Mood was described as normal 
and insight/judgment were good.  Post-traumatic stress 
disorder was diagnosed with a GAF scale score of 50 assigned.  

During a May 1999 RO hearing, appellant testified that he 
slept only four hours a night, that he had nightmares, and 
that he had three flashbacks weekly.

A private medical statement dated in February 2000 indicated 
that appellant did not have a return of his severe depressive 
symptomatology.  

VA clinical records reveal that in early 2000, appellant 
underwent amputation of toes from the left foot due to 
diabetic complications.  In June 2000, he reportedly 
continued to have nightmares and flashbacks.  Appellant 
explained that the reason he made a statement that he would 
rather die than lose a foot was directly related to his 
Vietnam experience involving capture by the Vietcong with 
torture by having his nails pulled out and threats to chop 
off his feet.  He described his mood as not depressed, and 
denied sleep difficulty or lack of concentration.  He had 
feelings of worthlessness and indicated that he would become 
depressed if further amputation was necessary.  Clinically, 
affect was constricted, speech was normal, and no psychomotor 
retardation/agitation or depression was apparent.  Adjustment 
disorder with depressed mood and post-traumatic stress 
disorder were diagnosed and a GAF scale score of 65 was 
assigned.  

On September 2000 VA psychiatric examination, appellant 
reported three separate traumatic events, involving brief 
capture during combat; beheading of a Vietnamese house maid; 
and witnessing the death of two servicemen.  Appellant 
acknowledged the lack of records concerning the first two 
events.  Based on the third event, the examiner stated that 
appellant had nightmares, avoidant behavior, and symptoms of 
hyper-autonomic arousal; and that a GAF scale score of 40 
would be appropriate for his post-traumatic stress disorder 
with 50 as highest level over the past year.  It was also 
opined that appellant had major depressive disorder, and that 
some depression could be associated with his post-traumatic 
stress disorder, although increased depression had occurred 
since his medical problems began.  

VA clinical records reveal that in May 2001, appellant's mood 
was dysthymic.  Post-traumatic stress disorder and major 
depression were diagnosed with a GAF scale score of 55 
assigned.

An August 2001 private medical statement reported that 
appellant had been treated since 1991; that he had post-
traumatic stress disorder and depression; and that he still 
had flashbacks related to Vietnam.  

During an August 2001 Board hearing, testimony by appellant 
and his spouse related to his having nightmares, flashbacks, 
anger, and sleep difficulties.

A December 2001 VA hospitalization report indicated that 
appellant was admitted for suicidal/homicidal ideation.  
However, on hospitalization, he denied suicidal/homicidal 
ideation and stated that his wife's frustration with him was 
the cause of the hospital admission.  He reported several 
recent stressors that worried him more than usual, including 
family health problems and an accident.  He admitted to 
having 2-3 flashbacks weekly, which he stated were 
controllable and stable; and that nightmares were about 6 per 
week, 2 nights a week.  During hospitalization, behavior was 
appropriate and sleep was good except for 2 nightmares.  
Diagnoses were post-traumatic stress disorder and depression 
and GAF scale scores of 50 (at admission) and 65 (at hospital 
discharge)were assigned.

On January 2004 VA psychiatric examination, it was reported 
that since October 2001, despite psychotherapy, appellant 
continued to have frequent and severe psychiatric symptoms 
with the same frequency of flashbacks, nightmares, phobia, 
avoidance, irritability, and explosiveness.  Clinically, 
appellant maintained eye contact and had favorable 
interaction, although initially irritable.  There were no 
suicidal/homicidal ideations.  He was able to maintain 
minimal personal hygiene; was alert and correctly oriented; 
and had intact long-term memory but short-term memory loss.  
He had some obsessive and ritualistic behaviors, such as 
checking the doors a few times at night; had panic attacks 
and intense anxiety in crowds; tended to avoid crowds; had 
occasional depression; had some impulse control impairment 
involving speech; and had sleep difficulties.  The examiner 
opined that appellant's post-traumatic stress disorder was so 
severe that it alone would likely interfere with gainful 
employment and a GAF scale score of 52 was assigned.

VA clinical records dated from 2004 to April 2005 reveal that 
appellant's complaints included sleep difficulties, 
nightmares, and irritability.  In January 2005, he denied 
being depressed or having any increased post-traumatic stress 
disorder symptomatology.  A GAF scale score of 50 was 
assigned.

It should be pointed out that GAF Scale scores are 
significant pieces of evidence that the Board considers in 
deciding the appropriateness of an assigned psychiatric 
disability rating, but are not determinative in and of 
themselves of the appellate issue.  With respect to the 
period prior to August 5, 1997, the evidentiary record 
reveals that appellant's psychiatric disorder appeared to be 
no more than mild to moderate in degree overall, since the 
November 1993 VA clinical records, May 1995 VA psychiatric 
examination report, and August-September 1995 VA 
hospitalization report, assigned GAF scale scores of 55 to 75 
(which correspond to no greater than a mild to moderate 
impairment level).  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), wherein the Court explained that "GAF is a scale 
reflecting the [']psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness....[']  A 55-60 rating indicates [']moderate 
difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

The evidentiary record reveals that the overall clinical 
evidence, including clinical records and examinations dated 
in the 1990's, indicate that appellant's post-traumatic 
stress disorder had responded somewhat to psychotherapy, and 
that his cognitive functioning remained intact without 
evidence of more than moderate psychiatric symptomatology.  
The Board concludes that for the period prior to August 5, 
1997, the service-connected psychiatric disability more 
nearly resulted in definite, not considerable, social and 
occupational inadaptability and did not more nearly reflect 
social and occupational impairment with reduced reliability 
and productivity (the criteria for the next higher evaluation 
under 38 C.F.R. § 4.130).  Accordingly, an evaluation in 
excess of 30 percent for the service-connected psychiatric 
disability for the period prior to August 5, 1997 is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.129, 4.130, 4.132, Code 9411.

With respect to the period on and subsequent to August 5, 
1997, the evidentiary record reveals that appellant's 
psychiatric disorder was clinically described as severe on 
August 5, 1997 VA psychologic examination and September 2000 
VA psychiatric examination, consistent with GAF scale scores 
of 45 and 40-50 respectively assigned.  VA clinical records 
dated in early 2000 and May 2001 and a January 2004 VA 
psychiatric examination report indicated some improvement, 
however, as evidenced by GAF scale scores of 52-65, although 
January 2005 VA clinical records included a GAF scale score 
of 50.  

Additionally, the clinical records indicate that appellant 
has complaints of post-traumatic stress disorder 
symptomatology as well as anxiety, depression, and short-term 
memory deficits; and apparently has been significantly 
affected by his mental disorder, for the period on and 
subsequent to August 5, 1997.  However, the GAF scores as 
well as the other clinical findings for the period in 
question have not shown that attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; that there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; that the veteran is demonstrably unable to obtain 
or retain employment as a result of his post-traumatic stress 
disorder (among the old criteria for a 100 percent schedular 
rating for mental illness); or total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name (among the amended criteria for a 100 
percent schedular rating for mental illness).  Significantly, 
there was no indication of an inability to engage in 
activities of daily living on account of his psychiatric 
disability; and he was correctly oriented and did not display 
any bizarre behavior during the periods in question.  

Accordingly, an evaluation in excess of 70 percent for the 
service-connected psychiatric disability for the period on 
and subsequent to August 5, 1997 is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.129, 4.130, 4.132, 
Code 9411.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented/presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of these issues on appeal for 
the aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable.




ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder, for the period prior to August 5, 
1997, is denied.  

An evaluation in excess of 70 percent for post-traumatic 
stress disorder, for the period on and subsequent to August 
5, 1997, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


